                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 19-69-GF-BMM

       Plaintiff,

       vs.
                                              ORDER
SUSAN KAYTLIN SCOTT,

       Defendant.

      Defendant Susan Scott filed a Motion in Limine (Doc. 14) and a Motion to

Suppress Statements (Doc. 16). The Court conducted a hearing on the motions on

December 18, 2019. (Doc. 34.)

      For the reasons stated in open Court, IT IS ORDERED that:

   1. Defendant Scott’s Motion in Limine (Doc. 14) is GRANTED, based on the

Government’s concession, to the extent that the Government may not present

evidence in its case in chief that John Doe shot a victim with the firearm in

question on December 23, 2018.

   2. Defendant Scott’s Motion to Suppress Statements (Doc. 16) is DENIED.

      Dated this 18th day of December, 2019.




                                          1
